Citation Nr: 1815728	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for a lung disability, to include as due to exposure to herbicide agents.  

4.  Entitlement to service connection for vestibular disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

5.  Entitlement to service connection for a groin disorder, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for allergies, to include as due to exposure to herbicide agents.    



REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
Also, at the September 2015 Board hearing, the Veteran submitted additional evidence and waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2017).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The Board notes that the Veteran submitted additional evidence, namely private treatment records, in February 2016, after the issuance of the September 2014 statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in September 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for vestibular disorder has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The issues of entitlement to service connection for a lung disability, to include as due to exposure to herbicide agents; entitlement to service connection for a vestibular disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus; entitlement to service connection for a groin disorder, to include as due to exposure to herbicide agents, and; entitlement to service connection for allergies, to include as due to exposure to herbicide agents, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a diagnosis of a left knee disability proximate to the claim, or during the appeal period.  

2.  The competent evidence of record does not show that it is at least as likely as not that the Veteran's skin cancer is caused by or otherwise etiologically related to his active service on a presumptive or nonpresumptive direct-incurrence basis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for entitlement to service connection for skin cancer have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Left Knee Disability

The Veteran contends that he has a left knee disability that is directly related to his active service.  Specifically, the Veteran testified that he injured his left knee during service when he was required to pick up artillery shells as part of his military occupational specialty (MOS).  See September 2015 Board hearing transcript.  

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of a left knee disability at any time proximate to, or during, the claim.  The Veteran has not submitted and VA has not received any medical evidence related to the Veteran's left knee disability claim.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current left knee disability that had its onset during active service or that there is a current left knee disability that is otherwise causally or etiologically related to his active service.  As such, service connection for a left knee disability is not warranted.  Degmetich, 104 F. 3d at 1333.

The Board acknowledges that the Veteran was not afforded a VA examination relating directly to his left knee disability claim.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d) (2); 38 C.F.R. § (c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no indication of a current disability, no examination is required.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for a left knee disability have been met.  38 C.F.R. § 3.159 (c) (4).

The Board acknowledges the Veteran's assertions that he has a left knee disability.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, which do not show a diagnosis of a left knee disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

While the Veteran has this complaint, a complaint, or symptoms, is not a "disability" for VA purposes.  The Board cannot grant service connection for a symptom.  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had left knee disability at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a left knee disability during or in proximity to the appeal period.  Without evidence of a current diagnosis of a left knee disability the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Skin Cancer

The Veteran contends that his current skin cancer is related to his active service.  Specifically, the Veteran testified that his current skin cancer is the result of in-service exposure to Agent Orange, or the result of not wearing protective clothing during active service.  See, September 2015 Board hearing transcript.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a) (6), 3.309 (e) (2017).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a) (6) (iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service. 38 C.F.R. § 3.307 (a) (6) (ii).

Private treatment records include diagnoses of squamous cell carcinoma and basal cell carcinoma.  Accordingly, there is evidence of a current disability.

As to an in-service disease or injury, the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam for at least a portion of his active service.  Therefore, he is presumed to have been exposed to Agent Orange during his active service.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).

As to a causal relationship between the Veteran's in-service Agent Orange exposure and his current skin cancer disability, the Board will first consider whether service connection is warranted on a presumptive basis.  The Board observes that squamous cell carcinoma and basal cell carcinoma are not listed as diseases warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309 (e).  In fact, VA has determined that a presumption of service connection based on herbicide exposure is not warranted for several diseases, including skin cancer.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003).  As the Veteran's squamous cell carcinoma and basal cell carcinoma are not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, but is, as a form of skin cancer, included in the list of diseases for which VA has determined that presumptive service connection based on herbicide exposure is not warranted, entitlement to service connection for a skin cancer disability on a presumptive basis due to in-service exposure to Agent Orange is not warranted.

Next, the Board will consider whether service connection for squamous cell carcinoma and basal cell carcinoma, claimed as skin cancer, is warranted under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  Here, the Veteran's service treatment records are silent as to any complaints or diagnoses of skin cancer.  The first medical evidence in the claims file regarding any skin-related disability is dated in April 2007, over three decades after the Veteran's discharge from active service.  The Veteran has not alleged that he was diagnosed with skin cancer during service or at any time prior to the April 2007 diagnosis.  Furthermore, the Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d 1331.  Lay witnesses are not competent to identify or diagnose cancer.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons are generally not competent to identify cancer without a diagnosis from a medical professional).  Therefore, even if the Veteran did allege in-service occurrence of skin cancer, his statements would not be considered competent evidence of in-service skin cancer.  Accordingly, the competent evidence does not support a finding that the Veteran's skin cancer was present during active service, that it manifested continuously since active service, or that it manifested to a compensable degree within one year of separation from active service.  Therefore, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (a).

Notwithstanding the foregoing presumptive service connection provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the record is absent for any competent evidence directly relating the Veteran's current skin cancer to his active service.  As noted above, the Veteran is considered a lay witness.  His statements linking his current skin cancer to his active service are not considered competent evidence because the etiology of skin cancer is a complex medical issue.  Specifically, the mechanism by which Agent Orange might cause skin cancer decades after exposure is not one inherently observable through the five senses.  Rather, understanding of such a mechanism requires medical training, knowledge, and expertise.  As the Veteran has not been shown to have the requisite professional training, knowledge, and expertise necessary to render an opinion on such a medical issue, his statements are not considered competent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no other evidence linking the Veteran's current skin cancer to his active service.  Accordingly, there is no competent evidence of a nexus between the Veteran's skin cancer and his active service.  For that reason, entitlement to service connection for skin cancer is also not warranted on a nonpresumptive direct-incurrence basis.

The Board acknowledges the January 2013 private treatment record from Dr. C. H.  Dr. C. H. stated that the Veteran was exposed to Agent Orange during service "which caused him skin cancer."  However, there is no indication that Dr. C. H. reviewed the record and Dr. C. H. did not provide any rationale for the opinion provided.

Against a finding of a nexus is an August 2014 VA examination.  The VA examiner reviewed the Veteran's record and noted Dr. C. H.'s positive nexus opinion.  The VA examiner stated that he did not interpret this statement as an opinion given by the physician, but as a reporting of the subjective history given by the Veteran.  The VA examiner opined that the Veteran's skin cancer is less likely than not incurred in or caused by Agent Orange exposure in Vietnam.  As rationale, the VA examiner stated that VA has determined that skin cancer is not a condition that has been established on a presumptive basis.  Additionally, the VA examiner stated that there is no supporting evidence in the Veteran's file that his skin cancer was caused by Agent Orange exposure and that there is only a subjective history of skin cancer condition throughout the Veteran's file.  

As stated above, Dr. C. H. did not review the Veteran's claims file.  Additionally, Dr. C. H.'s opinion that the Veteran's current skin cancer is related to his presumed exposure to herbicides during Vietnam is conclusory and unsupported by further rationale.  On the other hand, the August 2014 VA examiner's opinion, that the Veteran's current skin cancer is not related to his active service, is based on a thorough review of the Veteran's claims file.  The opinion is supported by rationale demonstrating medical knowledge and judgment, as well as an understanding of the Veteran's current skin cancer.  In short, the Board finds that the August 2014 opinion to be probative in showing that the Veteran's current skin cancer is not related to his active military service.  Furthermore, the Board finds no reason to afford greater probative weight to Dr. C. H.'s conclusory statement that the Veteran's skin cancer is related to his active service.  

In view of the foregoing, the Board finds that, although the Veteran has a current disability of squamous cell carcinoma and basal cell carcinoma and was exposed to Agent Orange during active service, the squamous cell carcinoma and basal cell carcinoma were not "chronic" during active service, were not productive of symptoms continuously from separation from active service, did not manifest to a compensable degree within one year of separation from active service, and are not otherwise related by competent evidence to any incident of active service, including exposure to Agent Orange.  In addition, a nexus between Agent Orange exposure and squamous cell carcinoma and basal cell carcinoma is not presumed as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for squamous cell carcinoma and basal cell carcinoma, claimed as skin cancer, including on all presumptive and nonpresumptive theories of direct-incurrence service connection.  The preponderance of the evidence is against a finding of service connection for skin cancer.  Consequently, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).     
    

ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure, is denied.  




REMAND
The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issues on appeal.

Lung Disability

Regarding the Veteran's claim for entitlement to service connection for a lung disability, remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Here, a January 2016 private treatment record diagnosed the Veteran with mild restrictive ventilator defect and mild gas transfer defect.  Additionally, the Veteran's service treatment records reflect that the Veteran was treated for a bad cough that he had had for two weeks in July 1968.  Furthermore, the Veteran has competently and credibly stated that he had a cough and breathing problems since service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.  


Vestibular Disorder

The Veteran contends that he suffers from dizziness and vertigo spells that first manifested shortly after his separation from active service.  The Veteran further contends that his vestibular disorder is secondary to his service-connected bilateral hearing loss and service-connected tinnitus.  See September 2015 Board hearing transcript.      

The Veteran has not yet been provided with a VA examination related to his vestibular disorder.  A November 2015 private neurology note reflects that the Veteran was positive for severe dizziness and vertigo.  Additionally, the Veteran has competently and credibly stated that he has suffered from dizziness and vertigo since shortly after his separation from his active military service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.  McLendon, 20 Vet. App. at 83-86.

Groin Disorder

The Veteran alleges that he has a current groin disorder manifested by rash that first occurred during his active military service.  Specifically, the Veteran testified that he first noticed rashes in his groin area that were caused by exposure to herbicide agents while stationed in Vietnam.  See, Correspondence received July 2015. 

The Veteran has not yet been provided with an examination related to his groin disorder claim.  Here, a March 2013 VA Agent Orange Program Note contains an impression of jungle rot.  Additionally, the Veteran has competently and credibly stated that he has suffered from a groin disorder since shortly after his separation from his active military service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.  McLendon, 20 Vet. App. at 83-86.   


Allergies

The Veteran contends that he has suffered from allergies since immediately after his separation from active service.  Furthermore, he contends that his allergies are related to his exposure to herbicide agents during service in Vietnam.  See September 2015 Board hearing transcript.

At the September 2015 Board hearing the Veteran testified that he received medical treatment for his allergies shortly after separation from active service from Dr. I., in Yuma, Arizona.  However, there is no evidence that VA attempted to obtain the Veteran's private treatment records.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159(c)(1).    

The Veteran further testified that he receives treatment for his allergies at the VA St. George Community Clinic.  The Veteran's claims file does not contain any VA treatment records.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.

Finally, the February 2013 VA Form 21-526, Veteran's Application for Compensation and/or Pension, notes that the Veteran receives Social Security Administration (SSA) benefits.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, on remand the RO must attempt to obtain records from the SSA.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records relevant to the matters being remanded, to include from the VA St. Georges Community Clinic in Salt Lake City, Utah for his allergies.

2.  Contact the SSA and request all records relating to any claim for disability benefits made by the Veteran.  Any negative response must be included in the claims file and the Veteran notified accordingly.

3.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disabilities at issue on appeal.  The Board is specifically interested in records from Dr. I. for treatment of his allergies shortly after separation from active service.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

4.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any lung disability.   Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for each lung disability demonstrated since service, found on current examination or in the record.

b)  For each lung disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include the July 1968 service treatment record reflecting that the Veteran was treated for a bad cough that had existed for two weeks, and/or exposure to herbicides.

The examiner must note that applicable VA law establishes that the legal provision for presumptive service connection does not otherwise preclude a veteran from establishing service connection with proof of actual direct causation on a nonpresumptive direct incurrence basis.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

5.  After the first three remand directives, schedule the Veteran for a VA examination to determine the nature and etiology of any vestibular disorder.   Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for each vestibular disorder demonstrated since service, found on current examination or in the record.  

b)  For each vestibular disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any vestibular disorder is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected bilateral hearing loss and tinnitus.

d)  If not, whether it is at least as likely as not (50 percent or greater probability) that any vestibular disorder was chronically aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected bilateral hearing loss and tinnitus.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.  

The VA examiner should address the medical treatise and articles relating to vestibular disorders submitted by the Veteran's representative in September 2015.  

6.  After the first three remand directives, schedule the Veteran for a VA examination to determine the nature and etiology of any groin disorder, to include as manifested by a rash.   Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for each groin disorder demonstrated since service, found on current examination or in the record. 

b)  For each groin disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include, but not limited to exposure to herbicides.  The examiner must note that applicable VA law establishes that the legal provision for presumptive service connection does not otherwise preclude a veteran from establishing service connection with proof of actual direct causation on a nonpresumptive direct incurrence basis.

7.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


